Citation Nr: 1523197	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than September 9, 2009 for the grant of service connection for ischemic heart disease.

2.  Entitlement to an effective date earlier than March 17, 2011 for the assignment of a 50 percent rating for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to an increased rating in excess of 50 percent for PTSD with major depressive disorder.

4.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (previously claimed as coronary artery disease (CAD)). 


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney

ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2011 rating decisions by the VA Regional Office (RO) in Des Moines, Iowa.

The Virtual Benefits Management System (VBMS) electronic claims file contains records not pertinent to the claims on appeal and duplicate copies of evidence already associated with the physical claims file.  The Virtual VA electronic claims file contains VA treatment records dated from March 2011 to March 2013 and duplicate copies of evidence already associated with the physical claims file.

The issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA did not deny compensation for any heart disorder, to include CAD or ischemic heart disease, prior to the February 2011 rating decision on appeal which granted service connection for ischemic heart disease on the merits.

2.  The date of receipt for the claim of entitlement to service connection for ischemic heart disease, to include CAD, was received on October 8, 2010 and not within one year of the Veteran's separation from active service.  The earliest date entitlement could have arisen for entitlement to service connection for ischemic heart disease, to include CAD was in June 2009.

3.  Resolving all doubt in favor of the Veteran, entitlement to a 70 percent disability rating for PTSD with major depressive disorder arose on April 16, 2010, the earliest date it is factually ascertainable that an increase in the disability occurred within one year of the date of claim on March 17, 2011.  

4.  For the entire increased rating period on appeal, the service-connected PTSD with major depressive disorder more closely approximates manifestations of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than September 9, 2009 for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.151(a), 3.155(a), 3.156, 3.157, 3.400(b)(2)(ii), 3.816(c)(2) (2014).

2.  The criteria for entitlement to an effective date of April 16, 2010, but no earlier, for the assignment of a 70 percent rating for service-connected PTSD with major depressive disorder have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.156, 3.157(b), 3.400(o)(2) (2014).

3.  The criteria for entitlement to an increased rating of 70 percent (but no higher) for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107;38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) .

Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the claims for an earlier effective date, VA's duty to notify has either has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  All identified relevant and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in March 2011 and March 2013 in connection with his claim for a higher rating for PTSD with major depressive disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiners provided the requisite clinical evaluation results to adequately rate the Veteran's service-connected psychiatric disorder.  They also reviewed the Veteran's claims file and considered his medical history.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App.at 35. 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In some cases, once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: VA or uniformed services examination or hospitalization report; evidence within the competency of a private physician or layman that shows the reasonable probability of entitlement to benefits; or examination reports, clinical records, and transcripts of records by state, county, municipal, recognized private institutions, or other Government hospitals.  See 38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Ischemic Heart Disease

The Veteran contends that he is entitled to an effective date earlier than September 9, 2009 for the grant of service connection for ischemic heart disease.  In the May 2013 VA Form 9, the Veteran's attorney noted the Veteran maintains that his CAD was diagnosed prior to September 9, 2009.

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Ischemic heart disease (to include CAD) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010. 

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2013).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).
In pertinent part, a "Nehmer class member" is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  That section lists ischemic heart disease, including CAD.  38 C.F.R. § 3.309(e).  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as he is a Vietnam Veteran who was diagnosed with ischemic heart disease.

The Nehmer regulation provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816(c)(3).  The Board finds this paragraph is not applicable in this particular Veteran's case, as there is no evidence of record or allegation from the Veteran or his attorney that he filed a claim for service connection for CAD or ischemic heart disease within one year of separation from active service in June 1970. 

The Nehmer regulation also provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, here August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

The Board finds 38 C.F.R. § 3.816(c) is not applicable in this particular Veteran's case, as there is no indication that VA denied compensation for any heart disorder, to include CAD or ischemic heart disease, in any decision issued between September 25, 1985 and May 3, 1989.  Review of the record shows that the only VA decision rendered for the Veteran between those dates was for the denial of entitlement to nonservice-connected pension benefits in December 1986.  That claim included discussion of the Veteran's reported left ankle, right pelvis, and right hip. The record also shows that the Veteran did not have a claim for disability compensation for CAD or ischemic heart disease pending before VA between May 3, 1989 and August 31, 2010 (the effective date of 38 C.F.R. § 3.309(e) establishing a presumption of service connection for ischemic heart disease, including CAD).  The first written notice of the Veteran's intent to seek compensation for CAD was on October 8, 2010.  The Board finds that statement qualifies as the Veteran's informal claim for entitlement to service connection for CAD.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon, 12 Vet. App. at 35.

VA regulations provide that if the requirements of paragraph (c)(1) or (c)(2) listed above are not met, as in this case, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997). 

If a claim is reviewed on VA initiative within one year from the effective date of the law, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on VA initiative more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

As noted above, the Veteran's attorney filed an informal claim for compensation for CAD in October 8, 2010, which was upon the Veteran's request within one year from August 31, 2010.  Therefore, the effective date may be authorized from August 31, 2010; however, that does not establish an effective date earlier than September 9, 2009 for the grant of service connection for ischemic heart disease, as sought by the Veteran on appeal.  

Next, in cases involving presumptive service connection under 38 C.F.R. § 3.3.309, as in this case, the effective date will be the date entitlement arose, if claim is received within one year after separation from active duty; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(ii).

Since the October 2010 informal claim was not received within one year after separation from active duty in June 1970, the Board considers whether the date of receipt of claim, or date entitlement arose, whichever is later, is the proper effective date for the grant of service connection for ischemic heart disease.

As reiterated above, the date of receipt of claim in this case for the issue of entitlement to service connection for CAD, which contemplated ischemic heart disease, was on October 8, 2010.  The Board acknowledges the record contains VA treatment records that show abnormal diagnostic test results, the Veteran's complaints and treatment for chest pain, risk factors for CAD, and assessments of ischemia prior to October 2010; however, there was no demonstrated intent, in writing, by the Veteran or his attorney to seek VA disability compensation benefits for any heart disorder prior to October 8, 2010.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon, 12 Vet. App. at 35.

With regard to the date entitlement arose, the Board finds that review of the record shows that on VA examination for the heart in March 2009, clinical evaluation was normal.  Thereafter, the initial documentation of a history of CAD was noted pursuant to VA treatment in June 2009 and the Veteran was assessed with CAD.  Nevertheless, it was not until September 2009 that the Veteran sought treatment for chest pain and was identified was having risk factors for CAD.  Although chest x-ray and electrocardiogram results did not show any heart abnormalities or ischemic changes, a September 9, 2009 myocardial profusion study revealed a "positive  study for stress inducible myocardial ischemia."  In October 2009, the Veteran sought treatment for chest pain and was assessed with risk factors for CAD with atypical chest pain.  Subsequently, he was diagnosed with ischemic heart disease by a VA examiner in November 2010 and with CAD by VA examiners in March 2011 and January 2013.  

Although in this instance, lay evidence may not on its own establish a diagnosis of CAD or ischemic heart disease, it may provide competent and sufficient evidence of a diagnosis if describing symptoms which are later supported by a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Resolving all reasonable doubt in favor of the Veteran, this is the situation here.  The Veteran's initial complaints of having a history of CAD in June 2009 were consistent until diagnostic testing revealed stress inducible myocardial ischemia in September 2009 and diagnoses of ischemic heart disease (November 2010) and CAD (March 2011 and January 2013) were made by medical professionals.  Accordingly, the Board finds that the earliest date entitlement could have arisen was in June 2009.

As a result of the Board's findings that the date of receipt for the claim (October 2010) is later than the date entitlement arose (June 2009), an effective date earlier than the currently assigned September 9, 2009 for the grant of service connection for ischemic heart disease, to include CAD, is not warranted.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(ii).  

PTSD with Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The General Rating Formula for Mental Disorders provides the following relevant rating criteria for PTSD under 38 C.F.R. § 4.130, DC 9411:

* A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships;
* A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships;
* A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (2996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013)

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In a February 2003 rating decision, the RO denied the issue of entitlement to service connection for PTSD, and in an August 2005 rating decision the RO denied the reopening of entitlement to service connection for PTSD.  While the Veteran was notified of these actions and of his appellate rights, a timely notice of disagreement was not filed.  New and material evidence was also not received prior to the expiration of the appeal periods; therefore, the February 2003 and August 2005 rating decisions are final.  38 C.F.R. §§ 3.156 , 20.302, 20.1103.

Pursuant to the Veteran's March 29, 2007 claim to reopen service connection for PTSD, the RO determined in a March 2008 rating decision that new and material evidence had been received to reopen the issue, granted it on the merits, and assigned a 30 percent disability rating, effective March 29, 2007.  Again, the Veteran was notified of this action and of his appellate rights, but he did not file a timely notice of disagreement.  New and material evidence was also not received prior to the expiration of the appeal period; therefore, the March 2008 rating decision is final.  Id.

In a March 2011 rating decision, the RO granted service connection for major depressive disorder effective March 17, 2011 and evaluated it with PTSD as 30 percent disabling, effective March 29, 2007.  In February 2012, the Veteran expressed disagreement with the March 2011 rating decision, and in a March 2013 rating decision, the RO increased the disability rating for PTSD with major depressive disorder from 30 to 50 percent disabling, effective March 17, 2011.  The RO based this evaluation on the March 2011 VA examination for PTSD.  Subsequently, the Veteran disagreed with the 50 percent disability rating and the effective date of March 17, 2011.  

The Veteran seeks a higher evaluation for PTSD with major depressive disorder, rated as 50 percent disabling, for the entire increased rating period from April 16, 2010 to the present.  Specifically, in the VA Form 9, the Veteran's attorney asserted the Veteran's consistent receipt of a GAF score of 45 indicates serious symptoms or impairment, thus entitlement to a 70 percent rating is warranted.    

In addition to notations of the VA treatment records dated from April 16, 2010 to March 16, 2011 show that the Veteran was consistently appropriately and casually dressed; adequately groomed; oriented to person, time, and place; was depressed and complained of irritability and memory issues, and demonstrated fair judgment, fair to good insight, clear and coherent thought process and association, and regular rate and rhythm of speech.

On March 17, 2011, the Veteran underwent a VA examination for PTSD.  The VA examiner noted the Veteran was casually dressed, adequately groomed, and there were no indications of malingering or symptom exaggeration.  He reportedly sustained significant injuries in a fall from a tree on his farm in 1986 and has been receiving disability benefits from the Social Security Administration.  Prior to that incident, the Veteran had a fairly stable work history and did not describe any negative effects of mental health symptoms during such employment.  His activities include caring for his wife and grocery shopping.  Following the clinical evaluation and review of the claims file, the examiner opined that the Veteran's PTSD and depressive symptoms did not substantially change from his prior examination in 2009 and would be likely to result in decreased work efficiency and ability to perform occupational tasks, particularly during periods of additional significant stress.  A GAF scare of 58 was assigned.  

Subsequent VA treatment records, dated since March 18, 2011, continue to show the Veteran was appropriately and casually dressed, adequately groomed, oriented to person, time, and place, and alert and attentive.  He also consistently demonstrated regular rate and rhythm of speech, goal-directed speech, fair to good insight, fair to good judgment, irritability, intrusive thoughts, dysthymic mood, clear and coherent thought process and association, and no perceptual disturbance.  

In March 2011, the Veteran reported his current mood to be "flightly, [feeling] like a pin ball machine" and has had "thoughts of death," but never attempted suicide or had plans to end his life.  Cognitive test results placed him in the marginally 'normal' category and the treating physician noted an overall impression that the Veteran would not have any difficulty following directions or comprehending new information related to pain management.  In May 2011, the Veteran reiterated having daily flashbacks, sleep impairment, and denied suicidal or homicidal ideation.  He was assigned a GAF score of 48.  An August 2011 record noted the Veteran showed significant functional impairment due to numerous physical problems and depression impacts ability to face life demands and motivate himself to attempt tasks.  In August 2011, the Veteran complained of sleep impairment and short-term memory difficulties.  He also denied suicidal and homicidal ideation and was assigned a GAF score of 45-50 in August 2011 and October 2011.

In December 2011, the Veteran called the VA psychology crisis line for a treatment of PTSD and reported "being at the end of his rope."  He reportedly felt overwhelmed by having to care for his ill wife, sleep impairment, and concentration problems, and struggles with symptoms of numbness and loss of interest in significant activities such as socializing and keeping their home clean.  By the conclusion of the session, the Veteran was able to credibly and convincingly deny any suicidal plan or intent.  In a subsequent in-person session a few days later, the Veteran reported having, significant difficulty meeting role demands and managing his mood, as well as being easily angered and frustrated which impacts relationships.  Moreover, records from February 2012 to February 2013 document the Veteran's continuous denial of suicidal or homicidal ideation, sleep impairment, low energy, grouchy mood, getting along with wife well, the pressures from being responsible for caring for his wife, as well as numerous assignments of a GAF score of 45.

A March 14, 2012 VA vocational evaluation report noted review of the claims file, to include the March 2011 VA examination report.  It was opined that the Veteran has not worked since 1986 and has two severe problems which preclude all employment: the GAF score that limits him to only the most simple and repetitive jobs and the Veteran's ability to use his hands is so limited that he cannot perform simple and repetitive tasks with them. 

Moreover, VA PTSD support group notes, dated from March 18, 2011 to March 22, 2013 document the Veteran's mental status was within normal limits, level of participation was adequate, and he did not appear to be a danger to himself or others.  A specific note in December 2011 revealed the Veteran is a dysphoric man who struggles with avoidance of his warzone events, numbing, difficulty involving himself in significant life events, and increased arousal such as sleep difficulties, poor concentration, and irritability.  He reportedly also felt hopelessness, overwhelmed by his world, and thought about ending his life but credibly denied any plan or intent.

Most recently, on VA examination for PTSD in March 2013, the Veteran reported problems with occasional memory and confusion while driving.  He still takes care of his wife, does the grocery shopping, and occasionally goes fishing alone.  The VA examiner checked off, from a list, the following symptoms that apply to the Veteran's PTSD with major depressive disorder: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted the Veteran's associated symptoms of crying spells linked to deaths of other veterans and a history of suicidal thoughts without intent.  

The Board has considered the Veteran's reported history of symptomatology for his service-connected PTSD with major depressive disorder.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to 70 percent rating for PTSD with major depressive disorder.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with the currently-assigned 70 percent rating throughout the period on appeal.

The Veteran's difficulty with relationships, confusion while driving, loss of hope, social isolation, overwhelming stress, and suicidal references support a higher evaluation depends on the severity of these symptoms.  He noted confusion while driving at the March 2013 VA examination and complained of ongoing memory issues and lack of concentration in previous medical treatment and statements.  Moreover, the Veteran called the VA crisis line for treatment of PTSD and reported having "thoughts of death" in March 2011 and "being at the end of his rope" in December 2011, and while he consistently and convincingly denies suicidal or homicidal ideation, the thoughts continue.  The Veteran has a history of symptoms that includes sleep impairment, intrusive thoughts, depressed and dysthymic mood, mild memory impairment, suspiciousness, irritability, flashbacks, loss of interest in activities, disturbances, of motivation and mood, and difficulty in establishing and maintaining effective relationships. This combined with his sleep impairment, memory and concentration problems, and struggles with symptoms of numbness and loss of interest in significant activities such as socializing as well as difficulty managing his mood indicate that overall a 70 percent rating is more appropriate.

The Board acknowledges that the Veteran has been unemployed from being a mechanic since 1986 and in a July 2013 rating decision the RO granted a total disability rating by reason of individual unemployability (TDIU), effective April 26, 2007.  Specifically, the RO explained that the combined effects of his service-connected physical and mental disabilities, when considered apart from his nonservice-connected disabilities, would result in his inability to obtain and sustain gainful employment.  Nevertheless, the Board finds that a 100 percent rating for PTSD with major depressive disorder is not warranted in this case because the evidence of record does not show the Veteran demonstrates total occupational and social impairment due to his PTSD with major depressive disorder.  He does demonstrate symptoms to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  


An extra-schedular evaluation may be provided for exceptional cases.  38 C.F.R. § 3.321.  The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the extra-schedular analysis, the Veteran's level of severity and symptomatology, specifically, the social and occupational impairment due to his PTSD is reasonably described by the relevant rating schedule (38 C.F.R. § 4.130, DC 9411).  Although many symptoms are listed in the rating criteria, the Board looks to all symptoms caused by the Veteran's psychiatric disorder to determine overall impairment.  The Veteran has not alleged psychiatric symptoms that would not be considered within that criteria.  Thus, the Board finds the schedular rating criteria for this disability is adequate.  As such, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral under the third step for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

Earlier Effective Date 

The Veteran contends that he is entitled to an effective date earlier than March 17, 2011 for the assignment of a 50 percent rating for PTSD with major depressive disorder.  In the May 2013 VA Form 9, the Veteran's attorney noted that VA treatment records indicated treatment for PTSD with major depressive disorder prior to March 17, 2011 and such records should have been used in assigning the effective date of the 50 percent rating.

An exception to 38 C.F.R. § 3.400 provides that in cases involving increases for disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In the present case, the claim for entitlement to an increased rating for PTSD with major depressive disorder was raised on March 17, 2011.  Since the March 2008 rating decision, there is no indication of record prior to March 17, 2011 that the Veteran or his attorney demonstrated intent, in writing, to seek a higher disability rating for PTSD.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brannon, 12 Vet. App. at 35.  Thus, under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether, sometime between March 17, 2010 and March 17, 2011, a disability rating of 50 percent for the Veteran's PTSD with major depressive disorder, became factually ascertainable under the General Rating Formula for Mental Disorders.

As noted above, the Board determined (in this decision) that the medical evidence of record indicates that between March 17, 2010 and March 17, 2011, the Veteran's PTSD with major depressive disorder was manifest by symptomatology most nearly approximating the 70 percent rating criteria.  Such evidence consists of VA treatment records dated from April 16, 2010 to March 16, 2011 which reveal ongoing complaints and observations of depressed mood, dysthymic mood, irritability, intrusive thoughts of Vietnam and combat, flashbacks and nightmares, hypervigilance at night, sleep impairment, and visions of "body parts in the tree from a crashed helicopter."  The Veteran also reported on March 16, 2011 that he forgets things.  The Veteran was assigned a GAF score of 45 on April 16, 2010, May 17, 2010, August 10, 2010, December 20, 2010, and March 16, 2011.

The evidence indicates that as of April 16, 2010, the Veteran's level of symptomatology for PTSD more closely contemplated occupational and social impairment, with deficiencies in most areas.  Symptomatology included depressed mood, disturbances of motivation and mood due to intrusive thoughts, flashbacks, nightmares, and hypervigilance at night, and some memory impairment.  Additionally, the Veteran was consistently provided a GAF score of 45 throughout the relevant time period, beginning on April 16, 2010.  Since April 16, 2010 is the earliest date as of which it is factually ascertainable that an increase in PTSD had occurred, and the date of claim is within one year of such date, the proper effective date is April 16, 2010.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2). 


ORDER

An effective date earlier than September 9, 2009 for the grant of service connection for ischemic heart disease is denied. 

An effective date of April 16, 2010, but no earlier, for the assignment of a 70 percent rating for service-connected PTSD with major depressive disorder is granted.

An increased rating in excess of 70 percent for PTSD with major depressive disorder is granted.


REMAND

A remand is needed for the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease to obtain an additional VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the course of the appeal for the issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease, the Veteran was last afforded a VA Disability Benefits Questionnaire (DBQ) examination for ischemic heart disease in January 2013.  The request for this examination specifically noted the "Veteran is requesting an increased evaluation.  Please examine and describe the current extent of impairment of the identified disabilities."  Review of the January 2013 examination report shows the examiner marked "no" for diagnostic exercise test having been conducted and opinions regarding the Veteran's cardiac functional assessment was based on results from the March 2011 VA examination for heart disorders, and the examiner used diagnostic testing results from March 2009.  Moreover, the Veteran's attorney argues in the May 2013 VA Form 9 that the January 2013 VA DBQ examination is inadequate because the documented estimated Mets level between 7 and 10 is inconsistent with the Veteran's report of the activities in which he can engage.  The VA examiner attributed much of the Veteran's limitations to other conditions, including chronic obstructive pulmonary disease (COPD), but did so without proper explanation.  In addition, the report was based on evidence in the file and did not include an updated medical examination of the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since March 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  After completing the foregoing development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected ischemic heart disease, including CAD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected heart disability.  

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
The examiner must report all signs and symptoms necessary for rating the Veteran's heart disability under the relevant rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005.  In particular, the examiner should (1) provide results from METs testing; (2) determine whether his workload results in dyspnea, fatigue, angina, dizziness, or syncope; (3) determine whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; (4) note whether the Veteran has had more than one episode of acute congestive heart failure in the past year or has chronic congestive heart failure; and (5) provide whether there is left ventricular dysfunction and, if so, document the percentage of ejection fraction.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequence in connection with a claim for increase for failure to report for a VA examination without good cause is denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be reviewed on the basis of additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


